Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 5/28/2019.  Claims 1-32 are pending and subject to the following restriction requirement.

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	The Applicant is required to make an election from A to I (nine total elections); in addition, depending on the election from A, the Applicant may be required to make an election from 1 (one additional election), in addition, depending on the election from B, the Applicant may be required to make an election from 1 (one additional election):
	A.  A single specific species selection of "the nucleic acid".  For example, the Applicant could elect "cDNA derived from mRNA expressed by the antibody secreting cells (ASCs) in each subpopulation" OR "mRNA".
		1.  If the Applicant elects "mRNA" then a single specific selection of a method either with OR without the steps using "performing a first strand cDNA synthesis reaction on the mRNA prior to the amplifying step".
	B.  A single specific species selection of what the "subjecting the sample to conditions suitable for expansion comprises".  For example, the Applicant could elect  "cell culture of the plurality of antibody secreting cells (ASCs) and polyclonal activation" OR "cell culture of the plurality of antibody secreting cells (ASCs) and antigen-specific activation" OR "treating the sample with Epstein Barr virus" OR "treating the sample with CD40L" OR "treating the sample with a toll like receptor agonist".
		1.  If the Applicant elects "treating the sample with a toll like receptor agonist" then a single specific species selection of the "toll like receptor agonist".  For example, the Applicant could elect "LPS" OR "CpG".
	C.  A single specific species selection of "the fusion pairs".  For example, the Applicant could elect "BCR/Ab heavy-heavy" OR "BCR/Ab light-light".
	D.  A single specific species selection of "the functional assay".  For example, the Applicant could elect "an antibody binding assay" OR "an antibody affinity" OR "an antibody 
	E.  A single specific selection of a method either with OR without the steps using "prior to the partitioning the sample step, subjecting the sample to conditions suitable for expansion of one or more of the ASCs".
	F.  A single specific selection of a method either with OR without the steps using "prior to the lysing step, subjecting one or more of the functional subpopulations to conditions suitable for expansion of one or more of the ASCs in the one or more of the functional subpopulations".
	G.  A single specific selection of a method either with OR without the steps using "partitioning one or more of the functional subpopulations into a second plurality of individual vessels prior to the lysing step to form one or more partitioned functional subpopulations".
	H.  A single specific selection of a method either with OR without the steps using "prior to the lysing step, subjecting one or more of the partitioned functional subpopulations to conditions suitable for expansion of one or more of the ASCs in the one or more partitioned functional subpopulations".
	I.  A single specific selection of a method either with OR without the steps using "generating a network of lymphocyte receptor chain fusion pairs and subjecting the network to network analysis to identify (i) clusters of highly-interconnected chains, and (ii) which chains were present in the same individual container".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example "the nucleic acid" could be "cDNA derived from mRNA expressed by the antibody secreting cells (ASCs) in each subpopulation" OR "mRNA".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639